              Case 1:20-cv-02780-BAH Document 1 Filed 10/25/19 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 FRED KURZWEIL,
                                                   CIVIL ACTION No.:
                            Plaintiff,

          v.

 AMTRAK, JOHN DOES 1-5,
 CORPORATE DOES 1-5,                                      NOTICE FOR REMOVAL

                            Defendants.



         Defendant Amtrak, through its attorneys, Landman Corsi Ballaine & Ford P.C.,

respectfully state upon information and belief:

         1.         On September 27, 2019, Amtrak was served with the Summons and Complaint in

this action, which is currently pending in the Superior Court of the State of New Jersey, County of

Monmouth, Docket No. MON-L-1024-19, entitled Fred Kurzweil v. Amtrak, et al. (A copy of the

Summons and Complaint is annexed hereto as Exhibit A; A Copy of Plaintiff’s Affirmation of

Service is annexed hereto as Exhibit B).

         2.         Pursuant to 28 U.S.C. § 1441(a), this action can be removed to this Court because

this Court has original jurisdiction, pursuant to 28 U.S.C. § 1331 because Amtrak was created by

an Act of Congress, 49 U.S.C. § 24101, et seq., and more than one-half of its capital stock is owned

by the United States.

         WHEREFORE, Amtrak prays that the action now pending against it in the Superior Court

of the State of New Jersey, in and for the County of Monmouth, be removed therefrom to this

Court.




4817-6786-6538v.1
           Case 1:20-cv-02780-BAH Document 1 Filed 10/25/19 Page 2 of 2




                                      Respectfully submitted,
                                      Landman Corsi Ballaine & Ford P.C.


                                      By: /s/ Colin P. Bé
                                              Colin P. Bé
                                              Attorneys for Defendant
                                              Amtrak
                                              One Gateway Center, Fourth Floor
                                              Newark, NJ 07102
                                              Tel. (973) 623-2700
                                              Fax (973) 623-4496
                                              cbe@lcbf.com



Dated: October 25, 2019




                                        2
4817-6786-6538v.1
